United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Beach Haven, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1770
Issued: February 1, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 14, 2017 appellant filed a timely appeal from a May 10, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an emotional
condition with secondary cardiomyopathy in the performance of duty.
FACTUAL HISTORY
On January 14, 2017 appellant, then a retired former postmaster, filed an occupational
disease claim (Form CA-2) alleging that work stress prior to her retirement on December 31,
2013 caused Takotsubo’s cardiomyopathy and a severe myocardial infarction on
1

5 U.S.C. § 8101 et seq.

January 25, 2016. She asserted that she underwent treatment for stress during the final years of
her employment. Appellant contended that an attending physician told her that work stress was
the primary cause of her cardiac condition. She noted that she first became aware of her heart
condition on January 25, 2016 and first related it to factors of her federal employment on
January 4, 2017.
In a January 26, 2017 letter, OWCP notified appellant of the type of additional evidence
needed to establish her claim, including a detailed description of the work factors alleged to have
caused or contributed to her condition, and a narrative medical report from her attending
physician supporting a causal relationship between those incidents and the claimed conditions. It
attached a claim development questionnaire and afforded her 30 days in which to submit such
evidence.
In response, appellant submitted her January 30 and February 2 and 29, 2017 narrative
statements, in which she contended that the employing establishment was aware of her stress
condition before her retirement as she had been granted Family and Medical Leave Act (FMLA)
leave in 2011.2 She alleged that she developed an emotional condition due to being on call 24
hours a day 7 days a week, participation in daily early morning teleconferences while still at
home, and short staffing during peak seasonal periods. Appellant contended that the employing
establishment had removed her from her position and placed her in an improvement program,
where she was subjected to surprise audits and humiliating treatment. She recalled that during
the week prior to the January 25, 2016 cardiac event, she had shoveled snow and chopped wood.
An employing establishment supervisor provided a January 25, 2017 statement
acknowledging that, while postmaster positions were stressful, he had not supervised appellant
and was unfamiliar with the details of her situation.
Appellant also submitted medical evidence. In a June 24, 2011 FMLA certification form,
Dr. Herbert J. Rudolph, an attending family practitioner, diagnosed an acute stress reaction with
anxiety, insomnia, nausea, apprehension, shortness of breath, and lightheadedness. He held
appellant off work from August 3 to 31, 2011 as she required rest and medication. Dr. Rudolph
later held her off work through September 29, 2011.
Appellant provided hospital chart notes dated January 25 to 28, 2016 which described her
evaluation in an emergency room and a specialized medical center for chest pain. She underwent
a cardiac catheterization performed by Dr. Arthur Okere, an attending Board-certified
cardiologist. Appellant was diagnosed with Takotsubo’s cardiomyopathy. Dr. Okere provided
periodic progress reports.3 In a January 27, 2017 note, he explained that “Takotsubo is a stressinduced cardiomyopathy.”

2
The employing establishment approved appellant’s request for FMLA leave on August 11, 2011. Appellant
used FMLA leave for unspecified periods beginning March 29 and May 23, 2011, August 3 to September 29, 2011,
October 15 to 30, 2011, and May 22 to June 5, 2012.
3
An October 3, 2016 echocardiogram showed concentric hypertrophy of the left ventricle, mild dilation of the
left atrial cavity, mild mitral valve regurgitation, and trace regurgitation in the tricuspid and pulmonic valves.

2

By decision dated May 10, 2017, OWCP denied appellant’s emotional condition claim,
as she failed to submit sufficient evidence to establish fact of injury. It found that, while she
made general allegations about stress and overwork, she did not specify any dates or describe
any incidents which she believed caused or contributed to her condition.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.4 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.5
Appellant has the burden of proof to establish by the weight of the reliable, probative,
and substantial evidence that the condition for which she claims compensation was caused or
adversely affected by employment factors.6 This burden of proof includes the submission of a
detailed description of the employment factors or conditions which she believes caused or
adversely affected the condition or conditions for which compensation is claimed.7
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician, when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.8 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.9

4

Supra note 1.

5

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125 (1976).
6

Pamela R. Rice, 38 ECAB 838, 841 (1987).

7

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

8

See Charles D. Edwards, 55 ECAB 258 (2004); Norma L. Blank, 43 ECAB 384 (1993).

9

Lori A. Facey, 55 ECAB217 (2004); Norma L. Blank, id.

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an emotional
condition with secondary cardiomyopathy in the performance of duty.
Appellant attributed her stress condition, in part, to early morning conference calls, being
on call at all times. As she did not submit a descriptive statement or corroborating evidence to
establish that these incidents occurred as alleged, these alleged incidents cannot be considered
factors under Cutler.10 Similarly, appellant contended that administrative matters such as short
staffing and audits also contributed to her condition, but failed to provide any factual evidence to
substantiate these incidents or that they were carried out in error.11 She submitted no evidence to
support her allegations.
Therefore, the Board finds that there is insufficient evidence to establish that the
identified incidents occurred as alleged. Appellant submitted no evidence, such as personnel
records or witness statements, corroborating her version of events. OWCP, by letter dated
January 26, 2017, informed her of the evidence needed to support her claim. It asked that
appellant respond to a claim development questionnaire describing any employment factors or
incidents alleged to have caused her emotional condition. In response, appellant provided
statements with vague allegations that lacked the specificity needed to establish her allegations
as factual.12
For the foregoing reasons, the Board finds that appellant has not established any
compensable employment factors. Therefore, appellant has not met her burden of proof. As she
did not establish a compensable employment factor, the Board need not consider the medical
evidence of record.13
On appeal, appellant asserts that she sustained cardiomyopathy due to an occupational
emotional condition. As explained above, she did not submit sufficient factual evidence to
establish an emotional condition in the performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

10

See supra note 5; James E. Norris, 52 ECAB 93 (2000).

11

See Edwards, supra note 8 (administrative and personnel matters, although generally related to employment,
are functions of the employing establishment rather than the regular or specially assigned work duties of the
employee and are not covered under FECA unless the evidence discloses error or abuse on the part of the employing
establishment).
12

L.G., Docket No. 17-0160 (issued May 1, 2017).

13

See Katherine A. Berg, 54 ECAB 262 (2002).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an emotional
condition with secondary cardiomyopathy in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 10, 2017 is affirmed.
Issued: February 1, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

